         Case 2:20-cv-00003-KGB Document 10 Filed 01/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

NICHOLAS JAMES HOLT                                                                 PLAINTIFF

v.                                Case No. 2:20-cv-00003 KGB-JJV

RONNIE COLEMAN, et al.                                                          DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Nicholas James Holt’s complaint is dismissed without prejudice. The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Judgment would

not be taken in good faith.

       It is so adjudged this 19th day of January, 2021.


                                                     Kristine G. Baker
                                                     United States District Judge
